Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, and 9-15 are allowed.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 8/25/2021, with respect to claims 1 and 8 have been fully considered and are persuasive because claim 1 has been amended to incorporate the limitations of claim 8 and “wherein the male coupling part comprises a sealing element arranged in the axial through opening, the sealing element being in contact with the stiff tube” which neither Gentry, Franck, or Timbers, alone or in combination, explicitly teach. Therefore, the rejection of claims 1-7, and 9-10 has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679